Citation Nr: 0902452	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served as a Philippine Guerilla from February 
1945 to September 1945 and in the Philippine Regular Army 
from September 1945 to January 1946.  The veteran died in 
September 1995.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The appellant requested a hearing before a member of the 
Board in her June 2007 substantive appeal, but withdrew that 
request in a November 2007 writing.  She made another request 
for a Board hearing in a January 2008 letter, but again 
withdrew her request in a March 2008 writing.  


FINDINGS OF FACT

1.  The appellant's prior claim for entitlement to service 
connection for the cause of the veteran's death was denied in 
a March 1998 Board decision; the appellant failed to perfect 
an appeal of this decision.

2.  Evidence received since the March 1998 decision is not 
previously of record or cumulative or redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating that claim.

3.  The veteran died in September 1995.  The death 
certificate lists the cause of the veteran's death as 
cardiopulmonary arrest secondary to multi-organ failure 
secondary to sepsis secondary to urinary infection, as well 
as bladder outlet obstruction secondary to enlarged prostate.  
Other contributing causes included anemia, secondary to 
chronic disease, and non-insulin dependant diabetes mellitus, 
poorly controlled, status post below the knee amputation.  

4.  At the time of the veteran's death, service connection 
was in effect for gunshot wound residuals of the right 
(major) shoulder with compound comminuted fracture of the 
humerus with damage to Muscle Groups III and VI, evaluated as 
50 percent disabling; gunshot wound residuals of the right 
(major) extremity with malunion of a fracture of the humerus 
with moderate deformity, evaluated as 30 percent disabling; 
and gunshot wound residuals of the neck with damage to Muscle 
Group XXIII, evaluated as 10 percent disabling.  

5.  A disability originating in service or a service-
connected disability did not cause or contributed to the 
veteran's death.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision that denied a claim of 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
March 1998 Board decision that denied entitlement to service 
connection for the cause of veteran's death and that claim 
must be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2008).

3.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In March 1998, the Board denied the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death.  The appellant again sought entitlement to service 
connection for the cause of the veteran's death in July 2005.  
In a January 2006 rating decision, the RO denied the 
appellant's claim on the grounds that the appellant had not 
submitted new and material evidence.  In a June 2007 
statement of the case, the RO reopened the appellant's claim, 
but then denied entitlement to service connection for the 
veteran's cause of death.  In a March 2008 supplemental 
statement of the case, the RO again denied the appellant's 
claim on the grounds that she had not presented new and 
material evidence.

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The appellant's prior claims were denied on the basis that 
there was no evidence of record that a service-connected 
disability caused or materially hastened the veteran's death.  
Thus, for evidence in this case to be considered "new and 
material", it must raise a reasonable possibility of 
establishing that the veteran's death was caused by a 
service-connected disability. 

In April 2007, the appellant submitted a letter from Dr. 
"L.R.", who treated the veteran for many years.  Dr. L.R. 
opined that chronic stress caused by the veteran's service 
connected disabilities was the underlying cause of the 
veteran's death.  This evidence is new and raises a 
reasonable possibly of substantiating the appellant's claim.  
Accordingly, the appellant's prior claim for entitlement to 
service connection for the veteran's cause of death must be 
reopened.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The death certificate shows that the veteran died at the age 
of 68 years at the Veterans Memorial Medical Center on 
September 27, 1995 as a result of cardio-pulmonary arrest 
secondary to multi-organ failure secondary to sepsis 
secondary to urinary infection.  Another cause was bladder 
outlet obstruction secondary to enlarged prostate.  It was 
also reported that an underlying cause of his death was 
anemia secondary to chronic disease, and that other 
significant conditions contributing to death were non-
insulin-dependent diabetes, poorly controlled and status post 
below-the-knee amputation.  No autopsy was performed.

As noted above, at the time of the veteran's death, service 
connection was in effect for gunshot wound residuals of the 
right (major) shoulder with compound comminuted fracture of 
the humerus with damage to Muscle Groups III and VI, 
evaluated as 40 percent disabling; gunshot wound residuals of 
the right (major) extremity with malunion of a fracture of 
the humerus with moderate deformity, evaluated as 30 percent 
disabling; and gunshot wound residuals of the neck with 
damage to Muscle Group XXIII, evaluated as 10 percent 
disabling.  The combined rating in effect was 60 percent.

The veteran's service medical records disclose no complaints, 
findings, diagnoses or treatment for any abnormality of the 
cardiovascular, respiratory, endocrine  or genitourinary 
system, or for a blood disorder.

At a general medical examination in July 1948, the veteran 
had chest complaints.  His blood pressure reading was 95/55.  
Examination revealed normal cardiovascular, respiratory, 
endocrine, and genitourinary systems.  No blood abnormality 
was noted.

Included as part of the record are VA examination reports and 
private doctor's statements regarding the veteran's service-
connected disabilities during the period from the 1940's to 
the 1990's.

The veteran was accorded a VA orthopedic examination in April 
1993.  The diagnoses included degenerative joint disease of 
the lumbar and thoracic spine and both hips, bilateral 
sacroiliac arthritis, gunshot wound residuals of the right 
shoulder with fracture of the humerus and injury to Muscle 
Groups III and VI, peripheral neuropathy secondary to trauma 
(fracture of the humerus), traumatic arthritis of the right 
shoulder probably secondary to gunshot wound of the right 
shoulder, and residuals of gunshot wound of the neck with 
injury to Muscle Group XXIII.

On September 6, 1995, the veteran was admitted to the 
Veterans Memorial Medical Center because of difficulty in 
urination.  It was noted that he had a significant case of 
bladder outlet obstruction, sepsis secondary to non-insulin-
dependent diabetes mellitus and bladder outlet obstruction, 
and hypertensive arteriosclerotic heart disease.  On 
September 27, 1995, the veteran was pronounced dead.

In April 2007, the appellant submitted a letter from Dr. 
"L.R.", who opined that chronic stress resulting from the 
veteran's service connected disabilities was the underlying 
cause of the veteran's death.  However, the other evidence of 
record outweighs this opinion, providing evidence against 
this claim.  

A careful review of the veteran's service medical records 
discloses no complaints, findings, diagnoses or treatment for 
any of the causes of the veteran's death.  Cardiovascular or 
renal disease, diabetes mellitus, or a blood or genitourinary 
disorder are not shown to have manifested in service or 
within a year thereafter.  Furthermore, the Board can find no 
evidence that the veteran was ever treated for stress, 
anxiety, depression, or any other acquired psychiatric 
disorder secondary to the veteran's service connected 
disabilities, providing more evidence against this claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  
  
The final hospital report is silent with respect to any 
causal relationship or any indication of a connection between 
the veteran's service connected disabilities or treatment 
thereof and the underlying cause of the veteran's death.  
Other than Dr. L.R.'s letter, there is no medical evidence 
that any of the service-connected disabilities played a role 
in the veteran's death.  In fact, the death certificate, 
despite listing multiple contributing causes to the veteran's 
death, does not indicate that the veteran's service-connected 
disabilities were a cause of his death, providing highly 
probative evidence against this claim.  

The record, taken as a whole, reveals no basis to conclude 
that the veteran's service-connected disabilities 
substantially or materially contributed to the veteran's 
death and is found to provide evidence against such a 
finding.   

Although the appellant asserts that the veteran's death was 
the result of his service-connected disabilities or that they 
substantially contributed to his death, she is not competent 
to provide an expert opinion as to the etiology or the cause 
of his death.  She not is a medical expert and does not have 
the appropriate education, training and experience to render 
such opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The weight of the evidence shows that the veteran's death was 
not in anyway related to his service-connected gunshot wound 
residuals and that the veteran's cardiovascular disease, 
genitourinary disorder, diabetes mellitus, and sepsis are not 
related to service or secondary to the service-connected 
gunshot wound residuals.  Thus, entitlement to service 
connection for the veteran's cause of death is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the claimant of what evidence she 
must submit to reopen her claim.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was partially satisfied by way of a 
letter sent to the appellant in August 2005.  The August 2005 
letter informed the appellant in detail of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also informed of what evidence was required to 
reopen her previously denied claim for entitlement to service 
connection for the veteran's cause of death.  Additionally, 
the letter explained what the appellant needed to show to 
establish entitlement to service connection for the veteran's 
cause of death.  However, the appellant was not informed of 
the veteran's service connected disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant's submissions show that she had actual knowledge of 
the veteran's service connected disabilities.  The appellant 
has clearly indicated that she know what is required in order 
to prevail in this claim. 

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service 
that caused death or that there is any competent credible 
medical evidence showing or indicating a nexus between 
service and the disorders that caused death, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2007).  As 
service and post-service medical records provide no basis to 
grant this claim, and provide significant evidence against 
the claim, the Board finds no basis for a VA opinion to be 
obtained.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence having been received, the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death is reopened.  

Entitlement to service connection for the veteran's cause of 
death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


